  

Exhibit 10.2

 

SUSQUEHANNA BANCSHARES, INC.

2013 OMNIBUS EQUITY COMPENSATION PLAN

RESTRICTED STOCK UNIT SUMMARY OF GRANT

Susquehanna Bancshares, Inc., a Pennsylvania corporation (the “Company”),
pursuant to its 2013 Omnibus Equity Compensation Plan (the “Plan”), hereby
grants to the individual listed below (the “Participant”), this Restricted Stock
Unit grant representing the number of Restricted Stock Units set forth below
(the “Restricted Stock Units”) that may become vested as set forth below.  The
Restricted Stock Units are subject in all respects to the terms and conditions
set forth herein, in the Restricted Stock Unit Grant Agreement attached hereto
as Exhibit A (the “Restricted Stock Unit Grant Agreement”) and the Plan, each of
which is incorporated herein by reference and made part hereof.  Unless
otherwise defined herein, capitalized terms used in this Restricted Stock Unit
Summary of Grant (the “Summary of Grant”) and the Restricted Stock Unit Grant
Agreement will have the meanings set forth in the Plan. 

Participant:                                           [__]

Date of Grant:                                      [__]

Restricted Stock Unit Award:            [__] Restricted Stock Units

Vesting Schedule:                                Except as set forth herein, the
Restricted Stock Units will vest [one third (1/3rd)] on each of [first, second
and third anniversaries of the Date of Grant] (each a “Vesting Date”), provided
that (i) the Participant continues to be employed by, or provide service to, the
Employer through the applicable Vesting Date [and (ii) the Company Profit
Trigger (as defined below) is achieved].

Company Profit Trigger:                    Except as set forth below, the
Restricted Stock Units shall only vest on the applicable Vesting Date if the
Company generates enough net income (determined in accordance with GAAP) to
cover normal quarterly dividends of the Company (excluding any special
dividends) for the calendar year immediately preceding the calendar year in
which the applicable Vesting Date occurs (the “Company Profit Trigger”), as
determined be the Committee in its sole discretion.  For purposes of the
Restricted Stock Unit Grant Agreement, the normal quarterly dividend rate for
the applicable calendar year is equal to four times the dividend rate for the
highest quarter of the calendar year immediately preceding the calendar year in
which the applicable Vesting Date occurs, excluding any special dividends in all
instances.  If the Company Profit Trigger is not achieved for the applicable
Vesting Date, the portion of the Restricted Stock Units subject to vesting on
the applicable Vesting Date shall be cancelled and the Participant shall cease
to have any right or entitlement to receive any shares of Company Stock under
the Summary of Grant with respect to the cancelled Restricted Stock Units.

Vesting Upon Death, Disability

or Certain Termination Events:        In the event the Participant ceases to be
employed by, or provide service to, the Employer, on account of (i) the
Participant’s death, (ii) the Participant’s Disability, [(iii) involuntary
termination by the Employer without Cause (as defined in the [Plan] [written
Employment Agreement between the Company and the Participant]), or (iv) a
resignation by the Participant due to Adverse Change (as defined in the written
Employment Agreement between the Company and the Participant)], the vesting of
the Restricted Stock Units shall accelerate and vest in full on the first to
occur of the foregoing events, without regard to whether the Company Profit
Trigger has been achieved.

Vesting Upon Early or Normal

 

 

--------------------------------------------------------------------------------

 

  

Retirement:                                           In the event the
Participant ceases to be employed by, or provide service to, the Employer due to
the Participant’s Early or Normal Retirement (as defined by the Company’s Cash
Balance Pension Plan), the Restricted Stock Units that have not vested shall
continue to vest on each applicable Vesting Date following the Participant’s
Early or Normal Retirement; [provided that the Company Profit Trigger is
achieved for the applicable Vesting Date.]

Vesting Upon Change of Control:    In the event a Change of Control occurs while
the Participant is employed by, or providing service to, the Employer, the
Restricted Stock Units shall accelerate and vest in full upon the Change of
Control, [without regard to whether the Company Profit Trigger has been
achieved.]

Issuance Schedule:                             The Participant will receive a
distribution with respect to the Restricted Stock Units that become vested
pursuant to this Restricted Stock Unit Grant Agreement, if any, within sixty
(60) days following the date the Restricted Stock Units become vested in
accordance with Section 2 of the Restricted Stock Unit Grant Agreement (the
“Payment Date”); provided, however, that such distribution will be made not
later than March 15 of the fiscal year following the fiscal year in which such
Restricted Stock Units vest. Distribution will be made with respect to the
Restricted Stock Units on the Payment Date in shares of Company Stock, with each
Restricted Stock Unit vested equivalent to one share of Company Stock.  In no
event will any fractional shares of Company Stock be issued.  Except as set
forth herein or as otherwise determined by the Committee, the Participant must
be employed by the Employer on the Vesting Date in order to vest in the
Restricted Stock Units.

  



 

 

--------------------------------------------------------------------------------

 

  

Participant Acceptance:       

By signing the acknowledgement below, the Participant agrees to be bound by the
terms and conditions of the Plan, the Restricted Stock Unit Grant Agreement and
this Summary of Grant and accepts the Restricted Stock Units following the date
of the Company’s notification to the Participant of the grant of the Restricted
Stock Units (the “Notification Date”).  The Participant accepts as binding,
conclusive and final all decisions or interpretations of the Committee (as
defined in the Plan) upon any questions arising under the Plan, this Summary of
Grant or the Restricted Stock Unit Grant Agreement. 

The Participant acknowledges delivery of the Plan and the Plan prospectus
together this with this Summary of Grant and the Restricted Stock Unit Grant
Agreement.  Additional copies of the Plan and the Plan prospectus are available
at the intranet site at [_] or by contacting the Company’s Human Resources
Department at [__].   

                                                                                   
Agreed and accepted:

 

 

                                                                                   
                                                                       

                                                                                   
Participant 

 

 

                                                                                   
                                                                       

Date

 

 

 



 

 

--------------------------------------------------------------------------------

 

  

EXHIBIT A

SUSQUEHANNA BANCSHARES, INC.

RESTRICTED STOCK UNIT GRANT AGREEMENT

(Pursuant to the 2013 Omnibus Equity Compensation Plan)

This Restricted Stock Unit Grant Agreement (this “Agreement”) is delivered by
Susquehanna Bancshares, Inc., a Pennsylvania corporation (the “Company”),
pursuant to the Summary of Grant delivered with this Agreement to the individual
named in the Summary of Grant (the “Participant”).  The Summary of Grant, which
specifies the Participant, the date as of which the grant is made (the “Date of
Grant”), the vesting schedule and other specific details of the grant is
incorporated herein by reference.

1.                  Grant of Restricted Stock Units.  Upon the terms and
conditions set forth in this Agreement and in the Company’s 2013 Omnibus Equity
Compensation Plan (the “Plan”), the Company hereby grants to the Participant the
number of restricted stock units set forth in the Summary of Grant (the
“Restricted Stock Units”). The Participant hereby acknowledges [the restrictive
covenant provisions set forth in Section 10 of this Agreement and] the receipt
of a copy of the official prospectus for the Plan. Copies of the Plan and the
official Plan prospectus are available on the Company’s intranet site at [__] or
by contacting the Company’s Human Resources Department at [__].  Each Restricted
Stock Unit will entitle the Participant to receive, at such time as is
determined in accordance with the provisions of this Agreement, one fully paid,
non-assessable share of common stock of the Company (the “Company Stock”).  This
Agreement is made pursuant to the Plan and is subject in its entirety to all
applicable provisions of the Plan.  Capitalized terms used herein and not
otherwise defined will have the meanings set forth in the Plan.  The Participant
agrees to be bound by all of the terms and conditions of the Plan.

2.                  Vesting of Restricted Stock Units.   

(a)                The Restricted Stock Units will become vested as set forth in
the Summary of Grant, provided that the Participant continues to be employed by,
or provide service to, the Employer through the Vesting Date (as defined in the
Summary of Grant). 

(b)               Except as set forth in the Summary of Grant, if the
Participant ceases to be employed by, or provide service to, the Employer for
any reason prior to the Vesting Date, the Participant will forfeit all rights to
receive shares of Company Stock hereunder and the Participant will not have any
rights with respect to any portion of the shares of Company Stock that have not
yet become vested as of the date the Participant ceases to be employed by, or
provide service to, the Employer.

3.                  Issuance of Company Stock.  One share of Company Stock will
be issued to the Participant for each vested Restricted Stock Unit in accordance
with the Issuance Schedule set forth in the Summary of Grant. Any Restricted
Stock Units not vested will be forfeited.  In no event will any fractional
shares of Company Stock be issued.  Accordingly, the total number of shares of
Company Stock to be issued pursuant to this Agreement will, to the extent
necessary, be rounded down to the next whole share of Company Stock in order to
avoid the issuance of a fractional share.

4.                  Tax Consequences.   

(a)                The Participant acknowledges that the Company has not advised
the Participant regarding the Participant’s income tax liability in connection
with the grant or vesting of the Restricted Stock Units and

 

 

--------------------------------------------------------------------------------

 

  

the delivery of shares of Company Stock in connection therewith.  The
Participant has reviewed with the Participant’s own tax advisors the federal,
state, and local and tax consequences of the grant and vesting of the Restricted
Stock Units and the delivery of shares of Company Stock in connection therewith
as contemplated by this Agreement.  The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents.  The Participant understands that the Participant (and not the
Company) will be responsible for the Participant’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement.

(b)               Unless the Committee provides otherwise, the number of shares
of Company Stock issued to the Participant with respect to the Restricted Stock
Units will be reduced by a number of shares of Company Stock sufficient to
satisfy the amount of any federal, state or local income and employment taxes
associated with the issuance of shares of Company Stock.  Notwithstanding the
foregoing, the Employer may require that the Participant receiving any
distribution or payment hereunder pay to the Employer the amount of any federal,
state or local income and employment taxes that the Employer is required to
withhold with respect to such payment, or the Employer may deduct from other
compensation paid by the Employer the amount of any federal, state or local
income and employment taxes due with respect to the Restricted Stock Units.  In
no event will the amount of withholding exceed the minimum applicable
withholding tax rate for federal (including FICA), state, local and other tax
liabilities.

5.                  Rights of Participant.   

(a)                Prior to the issuance, if any, of shares of Company Stock to
the Participant with respect to vested Restricted Stock Units pursuant to the
Issuance Schedule set forth in the Summary of Grant, the Participant will not
have any rights of a shareholder of the Company on account of the Restricted
Stock Units. 

(b)               Notwithstanding the foregoing, if any dividend or other
distribution, whether regular or extraordinary and whether payable in cash,
securities or other property (other than shares of Company Stock), is declared
and paid on the outstanding Company Stock prior to the issuance of shares of
shares of Company Stock with respect to the vested Restricted Stock Units
pursuant to the Issuance Schedule (i.e., those shares are not otherwise issued
and outstanding for purposes of entitlement to the dividend or distribution),
then a special book account will be established for the Participant and credited
with a phantom dividend equal to the actual dividend or distribution which would
have been paid on the Restricted Stock Units subject to this Agreement had
shares been issued with respect to such Restricted Stock Units and been
outstanding and entitled to that dividend or distribution.  The phantom dividend
equivalents so credited will vest at the same time as the Restricted Stock Units
to which they relate and will be distributed to the Participant (in the same
form the actual dividend or distribution was paid to the holders of the Company
Stock entitled to that dividend or distribution or in such other form as the
Committee deems appropriate) concurrently with the issuance of shares of Company
with respect to the vested Restricted Stock Units pursuant the Issuance Schedule
set forth in the Summary of Grant.

6.                  Restrictions on Issuance of Company Stock.  The obligation
of the Company to deliver shares of Company Stock to the Participant with
respect to vested Restricted Stock Units will be subject to the condition that
if at any time the Committee will determine in its discretion that the listing,
registration or qualification of the shares of Company Stock upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of shares of Company Stock, the shares of Company
Stock may not be issued in whole or in part unless such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Committee. 

--------------------------------------------------------------------------------

 

  

7.                  Recoupment Policy.  The Participant agrees that the
Participant will be subject to any compensation, clawback and recoupment
policies that may be applicable to the Participant as an employee of the
Company, as in effect from time to time and as approved by the Board of
Directors, the Committee or a duly authorized committee thereof, whether or not
approved before or after the Date of Grant.

8.                  Successors and Assigns.  Except to the extent otherwise
provided in this Agreement, the provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns. 
During the period prior to the Payment Date, the right to receive shares of
Company Stock may not be assigned, transferred, pledged or otherwise disposed of
by the Participant, except as permitted under the Plan or by the Committee.  Any
attempt to assign, transfer, pledge or otherwise dispose of the right to receive
shares of Company Stock contrary to the provisions the Summary of Grant, this
Agreement and the Plan, and the levy of any execution, attachment or similar
process upon the right to receive the shares, will be null, void and without
effect.

9.                  Entire Agreement.  This Agreement contains the entire
agreement of the parties with respect to the Restricted Stock Units granted
hereby and may not be changed orally but only by an instrument in writing signed
by the party against whom enforcement of any change, modification or extension
is sought.

10.              Restrictive Covenants.  As a condition of receiving this
Agreement, the Participant hereby acknowledges and agrees that during the period
in which the Participant is employed by, or providing service to, the Company,
and for the [twelve (12) month] period following the date on which the
Participant ceases to be employed by, or provide service to, the Company for any
reason, the Participant shall comply with the following restrictive covenants.

(a)                Non-Competition.  The Participant shall not, without the
Company’s prior written consent, directly for him or herself or any third party,
become engaged in any business or activity with a Competitor (as defined below).
This provision shall not restrict the Participant from owning or investing in
publicly traded securities of financial institutions, so long as the
Participant’s aggregate holdings in any financial institution do not exceed ten
percent (10%) of the outstanding capital stock of such institution.

(b)               Non-Solicitation of Customers and Prospects.  The Participant
shall not solicit any person who was a customer of the Company or any Affiliate
during the period of the Participant’s employment or service with the Company or
an Affiliate to become a customer of a Competitor, or solicit on behalf of a
Competitor potential customers who are or were identified through leads
developed during the course of the Participant’s employment or service with the
Company or any Affiliate, or otherwise divert or attempt to divert to a
Competitor any existing business of the Company or any Affiliate.

(c)                Non-Solicitation of Employees.  The Participant shall not,
directly for him or herself or any third party, solicit, induce, recruit or
cause another person in the employment of the Company or any Affiliate to
terminate his or her employment for the purposes of joining, associating, or
becoming employed with any business or activity which is in competition with any
services or financial products sold, or any business or activity engaged in, by
Company or any Affiliate.

(d)               Enforcement.  The Participant understands that in the event of
a violation of any provision of this Section, the Company or any Affiliate shall
have the right to seek injunctive relief, in addition to any other existing
rights provided in the Plan or by operation of law, without the requirement of
posting bond.  The remedies provided in this Section shall be in addition to any
legal or equitable remedies existing at law or provided for in any other
agreement between the Participant, the Company or any Affiliate, and shall not
be construed as a limitation upon, or as an alternative or in lieu of, any such
remedies.  If any provisions of this

 

 

--------------------------------------------------------------------------------

 

  

Section shall be determined by a court of competent jurisdiction to be
unenforceable in part by reason of it being too great a period of time or
covering too great a geographical area, it shall be in full force and effect as
to that period of time or geographical area determined to be reasonable by the
court.

(e)                For purposes of this Section, “Affiliate” and “Competitor”
shall mean the following:

(i)                 “Affiliate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act if 1934, as amended.

(ii)               “Competitor” means any person (including the Participant),
legal entity, business or activity which is in competition with any services or
financial products sold, or any business or activity engaged in, by the Company
or any Affiliate within an area of one hundred (100) miles of any office or
facility of the Company or any Affiliate.

11.              Grant Subject to Plan Provisions. This grant is made pursuant
to the Plan, the terms of which are incorporated herein by reference, and in all
respects will be interpreted in accordance with the Plan.  This grant is subject
to interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (a) rights
and obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares, (c) changes in capitalization of the
Company and (d) other requirements of applicable law.  The Committee will have
the authority to interpret and construe this grant pursuant to the terms of the
Plan, and its decisions will be conclusive as to any questions arising
hereunder.

12.              No Employment or Other Rights.  This Agreement will not confer
upon the Participant any right to be retained in the employment of the Company
and will not interfere in any way with the right of the Company to terminate the
Participant’s employment at any time.  The right of the Company to terminate at
will the Participant’s employment at any time for any reason is specifically
reserved.

13.              Notice.  Any notice to the Company provided for in this
instrument will be addressed to the Company in care of the Corporate Secretary
and Counsel at the Company’s corporate headquarters, and any notice to the
Participant will be addressed to such Participant at the current address shown
on the payroll records of the Company, or to such other address as the
Participant may designate to the Company in writing.  Any notice will be
delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.

14.              Applicable Law.  The validity, construction, interpretation and
effect of this Agreement will be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania, without giving effect to the
conflicts of laws provisions thereof.

15.              Application of Section 409A of the Code.  This Agreement is
intended to comply with section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and will in all respects be administered in accordance with
section 409A of the Code. The issuance of Company Stock pursuant this Agreement
is intended to be subject to a “substantial risk of forfeiture” under section
409A of the Code, and issued within the “short term deferral” exception under
such statute following the lapse of the applicable forfeiture condition. 
Notwithstanding any provision in this Agreement to the contrary, if the
Participant is a “specified employee” (as defined in section 409A of the Code)
and it is necessary to postpone the commencement of any payments otherwise
payable under this Agreement to prevent any accelerated or additional tax under
section 409A of the Code, then the Company will postpone the payment until five
(5) days after the end of the six-month period

 

 

--------------------------------------------------------------------------------

 

  

following the original payment date.  If the Participant dies during the
postponement period prior to the payment of postponed amount, the amounts
withheld on account of section 409A of the Code will be paid to the personal
representative of the Participant’s estate within sixty (60) days after the date
of the Participant’s death.  The determination of who is a specified employee,
including the number and identity of persons considered specified employees and
the identification date, will be made by the Board of Directors or its delegate
in accordance with the provisions of sections 416(i) and 409A of the Code.  In
no event will the Participant, directly or indirectly, designate the calendar
year of distribution.  This Agreement may be amended without the consent of the
Participant in any respect deemed by the Committee or its delegate to be
necessary in order to preserve compliance with section 409A of the Code.

 

 

 

--------------------------------------------------------------------------------

 